Citation Nr: 0418121	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  96-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from November 1987 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  This case was remanded by the RO in June 
2000 for further development; it was returned to the RO in 
May 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records show that the veteran underwent left 
anterior cruciate ligament (ACL) reconstruction in July 1992, 
and diagnostic arthroscopy with notchplasty and shaving of 
the frayed portion of the ACL graft in February 1993; the 
hardware associated with the July 1992 surgery was removed in 
August 1993.  VA treatment records on file for July 1995 to 
November 1999 are largely silent for any findings with 
respect to the left knee, other than to note that the knee 
was stable with a full range of motion.

The veteran was afforded a VA examination in August 2003, at 
which time he reported experiencing a sense of giving way in 
the left knee, as well as pain.  He also reported numbness 
and occasional mild swelling, but denied receiving any recent 
treatment or using any medications for his left knee.  
Physical examination disclosed the presence of full range of 
left knee motion, with mild to moderate retropatellar 
compression tenderness.  The medial and lateral collateral 
ligaments were stable.  The veteran exhibited a 1+ Lachman's 
with a good endpoint.  X-ray studies of the left knee 
demonstrated the presence of normal alignment and joint 
spaces, without any loose bodies or osteophytosis.  
Ossifications were present, but the radiologist did not 
indicate that osteoarthritis was evident.  The examiner, 
after reviewing the X-ray studies, concluded that the veteran 
had left knee disability with mild osteoarthritis.  He also 
indicated that he would rate the instability of the veteran's 
left knee following the ACL reconstruction in service as 
mild.

As indicated above, the report of the X-ray studies taken in 
connection with the August 2003 VA examination do not mention 
the presence of osteoarthritis, although the examiner 
nevertheless concluded that left knee osteoarthritis was 
present.  In addition, despite the absence of any reference 
to instability on clinical evaluation of the veteran's left 
knee, the examiner appears to suggest that mild instability 
is nevertheless present.  Given the discrepancies between the 
radiologic and clinical findings and the conclusions of the 
August 2003 examiner, the Board is of the opinion that 
additional VA examination of the veteran is warranted.

The Board points out that clarification as to whether the 
veteran has arthritis and instability of the left knee is 
particularly important in light of VA General Counsel Opinion 
23-97 (VAOPGCPREC 23-97), which provides that in some cases a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic codes 5003 and 5257.

The Board also notes that in an April 2004 statement, the 
veteran's representative alleged that the veteran's left knee 
disability had worsened in severity since the August 2003 VA 
examination, and additionally suggested that recent VA 
treatment records from the VA Medical Center (VAMC) in 
Denver, Colorado would reflect this increase in severity.  
The Board notes that the most recent VA treatment records on 
file from the Denver VAMC are dated in November 1999.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
medical records for the veteran from 
the VAMC in Denver, Colorado, for 
the period from November 1999 to the 
present should be obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  After completing the above 
actions, the veteran should be 
afforded a VA orthopedic examination 
by a physician with appropriate 
expertise to determine the nature 
and severity of the veteran's left 
knee disability.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed, and all findings 
should be reported in detail.  The 
extent of any left knee instability 
or subluxation should be noted.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  

The veteran's claims files, 
including a copy of this remand, 
must be made available to the 
examiner for review.  The 
examination report is to reflect 
that a review of the claims files 
was made.  

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and 
VA's implementing regulations found 
at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001).  Then, the RO should re-
adjudicate the issue of entitlement 
to a rating in excess of 10 percent 
for left knee disability.  If 
warranted, the RO should separately 
rate the components of the veteran's 
left knee disability in accordance 
with VAOPGCPREC 23-97.  In re-
adjudicating the claim, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


